Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jianping Zhang, Reg. 68796 on 2/18/22. Claims 1, 4, 10, 14, 17, 18 are amended, Claims 21 and 22 are new, and Claims 9, and 20 are cancelled as follows:
Claim 1. (Currently Amended) A method for securely entering a trusted execution environment in a hyper-threading scenario, comprising: in response to that a logical processor running on a physical processor core generates a trusted execution environment entry event through an approach provided by a virtual machine monitor, labeling the logical processor with a state of expecting to enter a trusted execution environment; and in response to determining that all logical processors corresponding to the physical processor core are labeled with the state of expecting to enter a trusted execution environment, separately controlling each one of the logical processors to enter a trusted execution environment built on the physical processor core;
verifying the virtual machine monitor in response to that all the logical processors running on the physical processor core separately enter the trusted execution environment built on the physical processor core; and
in response to determining that the virtual machine monitor is successfully verified, processing privacy data in the trusted execution environment built on the physical processor core.

Claim 4. (Currently Amended) The method according to claim 3, wherein the first extended page table is such configured that a memory of the trusted execution environment is unmapped or non-executable; wherein the method comprises, in response to that the trusted execution environment entry event is generated by the logical processor through the approach provided by the virtual machine monitor, switching the first extended page table to a second extended page table by at least one of: the virtual machine monitor; or a page table switch instruction in the springboard code; and wherein the springboard code is mapped by the first extended page table to a first memory address controlled by a guest machine and is mapped by the second extended page table to a second memory address controlled by the virtual machine monitor, and the second extended page table is configured such that a memory of a trusted execution environment is executable.
Claim 9 (Cancelled)
Claim 10. (Currently Amended) The method according to claim 1, wherein the verifying the virtual machine monitor includes: verifying the virtual machine monitor by using a trusted platform module.
Claim 14. (Currently Amended) An electronic device, comprising: a processor; and a memory having executable instructions stored thereon, the executable instructions, when executed by the processor, enable the processor to implement acts including: in response to that a logical processor running on a physical processor core generates a trusted execution environment entry event through an approach provided by a virtual machine monitor, labeling the logical processor with a state of expecting to enter a trusted execution environment; and in response to determining that all logical processors corresponding to the physical processor core are labeled with the state of expecting to enter a trusted execution environment, separately controlling each one of the logical processors to enter a trusted execution environment built on the physical processor core; verifying the virtual machine monitor in response to that all the logical processors running on the physical processor core separately enter the trusted execution environment built on the physical processor core; and in response to determining that the virtual machine monitor is successfully verified, processing privacy data in the trusted execution environment built on the physical processor core.
Claim 17. (Currently Amended) The device according to claim 16, wherein the first extended page table is such configured that a memory of the trusted execution environment is unmapped or non-or a page table switch instruction in the springboard code; and wherein the springboard code is mapped by the first extended page table to a first memory address controlled by a guest machine and is mapped by the second extended page table to a second memory address controlled by the virtual machine monitor, and the second extended page table is configured such that a memory of a trusted execution environment is executable.
Claim 18.	(Currently Amended) A non-transitory computer-readable storage medium having executable instruction stored thereon, which when executed by a processor configure the processor to implement acts comprising: in response to that a logical processor running on a physical processor core generates a trusted execution environment entry event through an approach provided by a virtual machine monitor, labeling the logical processor with a state of expecting to enter a trusted execution environment; in response to determining that all logical processors corresponding to the physical processor core are labeled with the state of expecting to enter a trusted execution environment, separately controlling each one of the logical processors to enter a trusted execution environment built on the physical processor core; 
in response to that a logical processor running on the physical processor core generates a trusted execution environment exit event, labeling the logical processor that generates the trusted execution environment exit event with a state of expecting to exit a trusted execution environment, or clearing the state of expecting to enter a trusted execution environment with which the logical processor that generates the trusted execution environment exit event is labeled; and
separately controlling each logical processor to exit the trusted execution environment built on the physical processor core in response to determining that all the logical processors corresponding to the physical processor core are labeled with the state of expecting to exit a trusted execution environment or the state of expecting to enter a trusted execution environment with which all the logical processors corresponding to the physical processor core are labeled has been cleared.

Claim 20.	(Cancelled).
Claim 21. (New) The storage medium according to claim 18, wherein the logical processor running on the physical processor core generating the trusted execution environment exit event includes at least one of: the logical processor running on the physical processor core initiates a trusted execution environment exit hypercall; or the logical processor running on the physical processor core experiences an interrupt or exception.
Claim 22. (New) The storage medium according to claim 18, wherein the separately controlling each logical processor to exit the trusted execution environment built on the physical processor core includes: in response to that at least one logical processor running on the physical processor core is labeled with the state of expecting to exit a trusted execution environment or the state of expecting to enter a trusted execution environment with which at least one logical processor running on the physical processor core is labeled has been cleared, and there is a remaining logical processor labeled with the state of expecting to enter a trusted execution environment, sending an empty interrupt pre-registered by a guest operating system to the remaining logical processor; and separately controlling each logical processor to exit the trusted execution environment built on the physical processor core after the remaining logical processor is labeled with the state of expecting to exit a trusted execution environment or the state of expecting to enter a trusted execution environment with which the remaining logical processor is labeled has been cleared.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199